FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 CRISANTO CARINO RAGASA,                     No. 12-72262
                      Petitioner,
                                             Agency No.
                   v.                       A037-485-221

 ERIC H. HOLDER, JR., Attorney
 General,                                       ORDER
                         Respondent.


                  Filed February 24, 2014

 Before: Michael Daly Hawkins, M. Margaret McKeown,
           and Carlos T. Bea, Circuit Judges.


                          ORDER

   For the reasons to be set forth in a disposition to follow,
we deny petitioner Ragasa’s claim for citizenship. However,
we grant the petition for review because his Hawai‘i state
conviction does not constitute a predicate offense for
purposes of removability under Section 237(a)(2)(B)(i) of the
INA. Therefore, we order the United States to release Ragasa
from custody forthwith.